 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@premierlegalgroup.com
     PREMIER LEGAL GROUP
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Pro Bono Counsel Referred
     via the Legal Aid Center of Southern Nevada
 6   for Plaintiff HYRUM JOSEPH WEST

 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
                                                   ***
10
      HYRUM JOSEPH WEST,                                 )
11                                                       )   2:13-cv-00271-APG-VCF
                                   Plaintiff,            )
12                                                       )
      v.                                                 )   UNOPPOSED MOTION FOR
13                                                       )   EXTENSION FO TIME TO FILE
      NYE COUNTY, et al.,                                )   REPLY TO MOTION TO
14                                                       )   COMPEL DISCOVERY AND
                                   Defendants.           )   FOR SANCTIONS THEREON
15                                                       )   (First Request)

16          Plaintiff HYRUM JOSEPH WEST, by and through his pro bono counsel of record,

17   Angela H. Dows, Esq., from Premier Legal Group, respectfully requests that this Court grant
18
     Plaintiff an extension of time of approximately one week or until on or before Monday, May 6,
19
     2019 to file a reply to his motion to compel. (See ECF No. 102.) This Unopposed Motion is
20
     based upon the attached points and authorities and all pleadings and papers on file herein.
21
22          DATED this 26th day of April, 2019.

23                                                PREMIER LEGAL GROUP
                                                  By: /s/ Angela H. Dows
24                                                ANGELA H. DOWS, ESQ.
                                                  Pro Bono Counsel Referred
25                                                via the Legal Aid Center of Southern Nevada
                                                  for Plaintiff HYRUM JOSEPH WEST
26
 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2           1.      This is a civil rights case related to the conditions of confinement at the former
 3   jail facility in Pahrump, Nevada. The remanded case from the Ninth Circuit Court of Appeals
 4
     is focused on two areas of inquiry:
 5
                  (1) the conditions existing in the old Pahrump jail during Mr. West’s
 6                    confinement there, and
 7                (2) Nye County’s policies or customs relating thereto.

 8   (See ECF No. 63.)
 9           2.    Based upon the need to review and/or include two specific reports into the case in
10
     addition to a summary by the ACLU of Nevada into the case, Plaintiff filed a motion to extend
11
     discovery (see ECF No. 92.) Said motion was heard and granted on February 19, 2019. Part
12
13   of the order was that Defendants were to produce/disclose by March 5, 2019 the items sought

14   by Plaintiff as stated in the record, specifically:
15                   a. Copy of the 2003 National Institute of Corrections report, and any
16                      related materials;
                     b. Copy of the 2005 Kitchell report, and any related materials.
17
     (See ECF No. 98.)
18
19           3.      After the deadline of March 5, 2019 passed, counsel for Plaintiff and Defendants

20   conferred on the matter. The summary of said conferred was that Defendants did not have
21   and/or could not locate said reports. The resolution that Defendants provided was that Plaintiff
22
     could subpoena the information.
23
             4.      On April 5, 2019, Plaintiff filed a motion to compel related to the information
24
25   not being provided, and requesting via the instant motion that Defendants seek out the

26   information via subpoena/similar.
                                                           2
 1          5.      On April 19, 2019, Defendants filed their response to the motion to compel, as
 2   well as a motion to file under seal certain information.
 3
            6.      On April 26, 2019, the current due date for the reply brief and following a
 4
     request for said information, instant counsel was provided with a copy of the under seal
 5
 6   information, including electronic correspondences in support of Defendant’s response.

 7          7.      Instant counsel thus requests approximately one week, or on or before May 6,
 8   2019 to file the reply due to: (1) needing to review the information recently provided that was
 9
     filed under seal, (2) confer with her client thereto, and (3) formulate a reply based upon the
10
     information.
11
12          8.      That the instant Motion is not being prepared or filed under any bad faith, or

13   lack of due diligence.
14          9.      That on or about April 25 and 26, 2019, instant counsel conferred with
15
     Defendants’ counsel, Jon B. Lee, Esq., regarding the proposed extension. Said counsel advised
16
     that he did not oppose said request.
17
18          10.     That Plaintiff does not have an objection to said extension, and said request

19   encapsulates Plaintiff wishes as to the anticipated timeline.
20
21
22
23
24
25
26
                                                      3
 1                                         CONCLUSION
 2          That, accordingly, instant counsel respectfully requests an additional approximately one
 3
     week, or on or before Monday, May 6, 2019 by which to file a Reply to his Motion to Compel.
 4
     (see Doc. No. 102.)
 5
 6           DATED this 26th day of April, 2019.

 7                                               Respectfully submitted,

 8                                               By___/s/_____________________
                                                   ANGELA H. DOWS, ESQ.
 9                                                 PREMIER LEGAL GROUP
                                                   1333 North Buffalo Drive, Suite 210
10                                                 Las Vegas, Nevada 89128
                                                   Attorney for Plaintiff Hyrum Joseph West
11
12
13
14
15
16
17
18
19
20                                5-1-2019
21
22
23
24
25
26
                                                     4
 1                                   CERTIFICATE OF SERVICE
 2          The undersigned hereby affirms that a copy of the foregoing:
 3
          UNOPPOSED MOTION FOR EXTENSION FO TIME TO FILE REPLY TO
 4        MOTION TO COMPEL DISCOVERY AND FOR SANCTIONS THEREON

 5   was served on the 26th of April, 2019, via electronic service through the United States District

 6   Court for the District of Nevada CM/ECF e-filing system upon each party in the case is
 7
     registered as an electronic case filing user with the Clerk.
 8
            DATED this 26th day of April, 2019.
 9
10                                                    ___/s/_____________________
                                                      ANGELA H. DOWS, ESQ.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       5
